

115 HR 4697 IH: To amend the Wyoming Wilderness Act of 1984 to clarify authorized recreational uses in the Palisades, High Lakes, and Shoal Creek Wilderness Study Areas.
U.S. House of Representatives
2017-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4697IN THE HOUSE OF REPRESENTATIVESDecember 20, 2017Ms. Cheney introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Wyoming Wilderness Act of 1984 to clarify authorized recreational uses in the
			 Palisades, High Lakes, and Shoal Creek Wilderness Study Areas.
	
 1.Recreational uses; access points for Palisades, High Lakes, and Shoal Creek Wilderness Study AreasSection 301(c) of the Wyoming Wilderness Act of 1984 (Public Law 98–550; 98 Stat. 2811) is amended— (1)in paragraph (3), by striking ; and and inserting a semicolon;
 (2)by amending paragraph (4) to read as follows:  (4)subject to paragraph (5), all recreational uses occurring within such Wilderness Study Areas on the date before the day of the enactment of this Act, including horseback riding, snowmobiling, dirt bike riding, mountain biking, and helicopter skiing, shall be permitted in such Areas;; and
 (3)by adding at the end the following new paragraphs:  (5)with respect to helicopter skiing in the Palisades Wilderness Study Area, the Secretary shall authorize the number of permitted days of helicopter skiing to be at least the number of days specified in the High Mountain Heli-Skiing Final Environmental Impact Statement for certain national forest districts in Wyoming and Idaho issued on June 30, 2005, by the Forest Service; and
 (6)no recreational access points shall be constructed in such Wilderness Study Areas after the date of the enactment of this paragraph, except by express authorization of Congress..
			